DETAILED ACTION
	This action is responsive to the amendment received 23 June 2021.  The amendment has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings / Specification
The amendment filed 23 June 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  New Fig. 17 on replacement sheet 6/6 adds new matter to the disclosure by showing specific relationships between the previously not shown filter F and the underlying structures (corresponding to Fig. 1).  The figure showing filter F now continuous across and in direct contact with at least features 20, 18, and 16 while the originally filed disclosure did not provide this information.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 11, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al. (US 2011/0297975).
Regarding claim 1, Yeh teaches an optoelectronic device (Fig. 18) comprising: 
light-emitting sources (380d), each light-emitting source being capable of emitting a first radiation at a first wavelength (blue light, para. [0091]) and comprising first and second opposite surfaces (Fig. 18); photoluminescent blocks (410h1, 410h2) distributed into first photoluminescent 
Regarding claim 2, Yeh teaches the optoelectronic device of claim 1, wherein each optical coupler (element 390d) comprises a first layer (see Fig. 18 annotated above) of a first material having a first refraction index (depends on the composition of first material) at the first wavelength, the first layer having first and second opposite surfaces (highlighted in Fig.18), the first or second surface covering (see Fig.18 annotated above) said light-emitting source (element 380d), each optical coupler further comprising first openings (highlighted in Fig. 18 annotated above) extending in the first layer from the first surface and/or the second surface and filled with a second material (air; see paragraphs 82 and 89) having a second refraction index (air’s refractive index will be different from the refractive index of the material in the first layer) at the first wavelength different from the first refraction index.  
Regarding claim 11, Yeh teaches the optoelectronic device of claim 1, further comprising walls (element 1100d in Fig. 18) reflecting the first, second, and third radiations (see paragraphs 81 and 82), said walls separating the light-emitting sources and separating the photoluminescent blocks (Fig. 18 
Regarding claim 13, Yeh teaches the optoelectronic device of claim 1, wherein the light-emitting sources (element 380d in Fig 18) comprise light-emitting diodes (see paragraph 90) or vertical cavity surface- emitting laser diodes.  
Regarding claim 14, Yeh teaches a method of manufacturing the optoelectronic device of claim 1, comprising the steps of: a) forming the light-emitting sources (see Fig. 18 of Yeh; the light-emitting source, element 380d is formed) b) forming the photoluminescent blocks on the light-emitting sources (see Fig. 18 of Yeh; photoluminescent blocks 410h1 and 410h2 are formed on the light-emitting source 380d) and d) forming the optical couplers on the light-emitting sources, each optical coupler at least partially surrounding one of the photoluminescent blocks (see Fig. 18 of Yeh: optical couplers 390d are formed on the light-emitting sources 380d, each optical coupler at least partially surrounding one of the photoluminescent blocks; the upper surface of the optical coupler 390d surrounds the lower surface of photoluminescent blocks 410h1 and 410h2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 20110297975 A1) in view of Bose et al. (US 20070025673 A1), hereinafter Bose.
Regarding claim 3, Yeh teaches the optoelectronic device of claim 1, wherein each photoluminescent block (elements 410h1, 410h2; see Fig. 18 and paragraph 90 of Yeh) comprises a second photonic crystal (phosphorous; see paragraph 90 and Fig. 18 of Yeh) capable of giving way to the first radiation. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the photoluminescent block in Yeh with the structure, as is taught by Bose, to enable an optoelectronic device where the propagation speed of the first radiation in the photoluminescent block is smaller than the propagation speed of the first radiation in the optical coupler adjacent to said photo-luminescent block. This arrangement will also help to alter /tune the refraction angle of the light coming out of the photoluminescent block and thereby optimize the visibility angle of the display units which might use such optoelectronic device.
Regarding claim 4, the combination of Yeh and Bose teaches the optoelectronic device of claim 3, wherein each photoluminescent block comprises nanometer-range photo-luminescent single-crystal particles of a semiconductor material (Quantum Dots, element 910; see abstract, paragraph 7,9, 33, 35, 43 and Fig, 1A, 1B and 9 of Bose).
Regarding claim 5, the combination of Yeh and Bose teaches the optoelectronic device of claim 3, wherein each photoluminescent block (see Fig. 18 annotated above) comprises a second layer of a third material (see Fig. 9 of Bose annotated below) having a third refraction index (every different material will have a different  refractive index) at the first wavelength, the second layer having third and fourth 
             
    PNG
    media_image1.png
    325
    802
    media_image1.png
    Greyscale

Regarding claim 6, the combination of Yeh and Bose teaches the optoelectronic device of claim 5, wherein the light-emitting single-crystal particles (element 910 in Fig. 9 annotated above; see paragraph of 46 Bose also) are located in the second layer (see Fig. 9 of Bose annotated above) and/or in the second openings (see Fig. 9 of Bose annotated above).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 20110297975 A1) in view of Diana et al. (US 20070085100 A1), hereinafter Diana. 
Regarding claim 7, Yeh teaches the optoelectronic device of claim 1. Yeh lack details about the optoelectronic device of claim 1, further comprising, for each photoluminescent block, a first selective mirror interposed between said light source and said photoluminescent block, the first mirror being capable of giving way to the first radiation and of reflecting the second radiation and/or the third radiation.
Diana discloses a first selective mirror (layer 1114; see Fig. 11 and paragraph 89) interposed between the light source (layer 1106) and the photoluminescent block (layer 1118; phosphorous), the first 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate a first mirror, as taught by Diana, in the optoelectronic device, as taught by Yeh. The first mirror would improve the light extraction efficiency of the device of the optoelectronic device by propagating the first radiation and reflecting back the second and/or third radiation. 
Regarding claim 8, the combination of Yeh and Diana teaches the optoelectronic device of claim 7, wherein the first selective mirror (layer 1114 in Fig 11 of Diana)) comprises a third photonic crystal (the first selective mirror disclosed by Diana is a Distributed Bragg Reflector which is an example of 1D Photonic crystal; see paragraph 10, 58,88 of Diana)
Regarding claim 9, the combination of Yeh and Diana teaches the optoelectronic device of any of claim 1, further comprising, for each photoluminescent block (layer 1118 in Fig. 11 of Diana), a second selective mirror (layer 1116 in Fig. 11 of Diana; see paragraph 89 and 90 of Diana), said photoluminescent block (layer 1118) being interposed between said light source (layer 1106) and said second mirror (layer 1116),  the second mirror being capable of reflecting the first radiation and of giving way to the second radiation and/or the third radiation (see paragraph 88, 89, 90, 91).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 20110297975 A1) in view of Lee et al. US 20200279979 A1) hereinafter Lee. 
Regarding claim 10, Yeh teaches the optoelectronic device of any of claim 1. Yeh lacks details about further comprising third photoluminescent blocks capable of converting by optical pumping the first radiation into a fourth radiation at a fourth wavelength.
Lee discloses of a third photoluminescent blocks (layers 51c, 53c; see Fig. 10 and paragraph 205 of Lee) capable of converting by optical pumping the first radiation into a fourth radiation at a fourth wavelength.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the third photoluminescent block, as is taught by Lee, in the 
Regarding claim 11, the combination of Yeh & Lee teaches the optoelectronic device of claim 1, further comprising walls (element 55 in Fig. 10 of Lee; see paragraphs 219 & 220 of Lee) reflecting the first, second, and third radiations, said walls separating the light-emitting sources and separating the photoluminescent blocks.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the walls (55) of Lee in the device of Yeh to prevent optical interference between the adjacent light emitting sources (Lee para. [0220]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 20110297975 A1) in view of Powers et al. (US 20090059406 A1), hereinafter Powers.
Regarding claim 12, Yeh teaches the optoelectronic device of claim 1. Yeh lacks details about a filter covering the photoluminescent blocks on the side of the photoluminescent blocks opposite to the light-emitting sources and capable of blocking the first radiation and of giving way to the second and third radiations. Powers teaches of a band pass filter (see. Fig.1 and paragraph 41) which is capable of blocking the first radiation (ultraviolet, <400 nm ) and of giving way to the second (optical range, 400-700 nm)  and third radiations (infrared, >700 nm).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the bandpass filter, as is taught by Powers, in the optoelectronic device, as is taught by Yeh. Bandpass filter will help to block the Ultraviolet radiation and pass optical range and infrared radiation. Ultraviolet light has several damaging impacts on human system. Hence for certain usage models of the optoelectronic device it will be obvious to block the ultraviolet radiation.



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant amended independent claim 1 to recite “…both photonic crystal and photoluminescent block covering the first surface of one of the light-emitting sources, the photonic crystal and the photoluminescent block being the one next to the other on said first surface…”.  Yeh et al. still teaches the limitations of claim 1 as amended.  Both the photonic crystal 390d and the photoluminescent block 410h1/410h2 cover the first surface of light emitting sources 380d, the photonic crystal and the photoluminescent block are next to one another in a vertical/stacking direction and are on the first surface.  The amended claim language does not yet preclude this treatment.  Elements stacked in a vertical direction are still covering an underlying structure, are still next to the other, and are still on the surface.  Further clarifying the disposition of the elements should overcome the rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional cited art discloses different photonic crystal and/or photoluminescent block structures for wavelength conversion and light reflection or redirection, and the like.  In particular, the Examiner finds Ahlstedt et al. (US 2014/0001503), Fig. 1B and supporting text, pertinent to the instant application. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822